Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 14, 2021

The Court of Appeals hereby passes the following order:

A21E0048. MATTHEWS v. BUTLER.

      Upon consideration of Shanita Matthews’ Emergency Motion for Extension of
Time to File Discretionary Application, the same is hereby GRANTED. Matthews
shall have until June 25, 2021 to file her application. Matthews indicates in her
motion that she is waiting on the official record to be prepared by the Gwinnett
County Superior Court Clerk before she can submit her application. Matthews is
directed to our Rule 31, which does not require a certified record prior to submission
of her application materials. Matthews may append as exhibits to her application her
own copies of trial court pleadings or transcripts so long as she complies with the
requirements of Rule 31.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/14/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.